Mr. Justice Farmer delivered the opinion of the court: Plaintiff in error contends that the school directors had no authority to receive or hold title to real property; that the title to real estate conveyed for the use of schools was required by law to be vested in the board of trustees of schools, and that the deed to the school directors was therefore void; also, that if the deed had the effect of conveying any interest whatever, it was a mere easement for a use not inconsistent with the right of property in the owner. We cannot agree to these contentions. The conveyance to the school'directors vested in them the legal title, but they held it in trust for the use of the schools and the equitable title vested in the trustees. Trustees of Schools v. Braner, 71 Ill. 546. If it be conceded that the clause, “provided it be used for building a school house in said district,” created in the grantee an estate upon a condition subsequent or a possibility of reverter in the grantors, plaintiff in error is in no position to assert any right in either case, but such right can only be availed of by the grantors or their heirs. This right in the grantor or his heirs is not assignable and dogs not pass by conveyance. This question has been frequently be-fort this court, and the law upon the subject in this State will be found in North v. Graham, 235 Ill. 178, Waggoner v. Wabash Railroad, Co. 185 id. 154, Presbyterian Church v. Venable, 159 id. 215, Boone v. Clark, 129 id. 466, and Mott v. Danville Seminary, id. 403. The law as announced in those cases is in harmony with the decisions in other jurisdictions. Warner v. Bennett, 31 Conn. 468; Towle v. Remson, 70 N. Y. 303; Guild v. Richards, 16 Gray, 309; Piper v. Union Pacific Railroad Co. 14 Kan. 574; Ruch v. Rock Island, 97 U. S. 693; McMahon v. Williams, 79 Ala. 288; 6 Am. & Eng. Ency. of Law, (2d ed.) 506. We are of opinion the decree of the circuit court was correct, and it is affirmed. ’ ri jx j Decree afhrmed.